Citation Nr: 1047343	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-16 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals, head injury, to 
include headaches (claimed as bump on back of head).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to June 1987 
and June 1989 to August 1989.

This matter comes to the Board of Veterans' Appeals (Board) from 
a February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  
Jurisdiction over the Veteran's claims file now lies with the 
Chicago, Illinois RO. 

The Veteran was provided a Videoconference Board hearing in 
November 2010.  A transcript of the testimony offered at this 
hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that he sustained chronic residuals of a head 
injury due to an in-service fall.  Specifically, he claims that 
he passed out during basic training and fell injuring his head.  
He has related that after he fell, he was rushed to the emergency 
room and that he has had a lump on his head since that time, 
which has continued to grow.  He has stated that this lump is 
"still in the back of his head and giving [him] various 
problems."  See May 2007 statement from Veteran.  

At his Board hearing, the Veteran offered testimony regarding his 
claimed injury.  Specifically, he testified that during about the 
4th week of basic training, he went to use the latrine before 
going to bed and passed out and struck his head on the floor.  He 
testified that he was rushed by ambulance to the base hospital at 
Fort Dix, where he remained for 2 days.  He related that 
following his discharge from the hospital, he was placed on light 
duty and that he continued to have problems with his head and had 
gone to sick call a couple of times during basic training for 
these problems.   He testified to having continuous problems 
since service and that he had developed chronic headaches, as 
well as moments of dizziness and forgetfulness.  See November 
2010 Board transcript.  

Of record are numerous records from the Cook County Hospital.  An 
April 1994 record documents a complaint of a sebaceous cyst of 
the left occipital lobe, with a 6 year history thereof.  A 
"posttraumatic cystic [illegible] lesion" was assessed at this 
time.  See April 8, 1994, record from Cook County Hospital.

The Veteran's offered history of sustaining a head injury during 
basic training, along with the evidence showing a cyst of the 
occipital lobe and his complaints of continuous symptomatology 
since service suggest that the Veteran may have residuals of an 
in-service head injury.  Thus, the Board finds that the Veteran 
should be afforded a VA examination to address this claim.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In this regard, the Board notes that the Veteran has requested 
that his VA examination be conducted at the Edward J. Hines, Jr. 
VA Hospital.  See November 2010 Board transcript.  If possible, 
the Veteran's examination should be performed at this facility.

Furthermore, a review of the Veteran's service treatment records 
associated with the claims file reveals that they are incomplete.  
They only contain a report of his entrance examination dated in 
June 1986 and a few records relating to a fractured right fibula 
in June 1989.  A review of the claims file discloses that in 
October 2002 the National Personnel Records Center (NPRC) sent 
the Chicago, IL RO the Veteran's service treatment records.  See 
April 2003 Department of Veterans Affairs Request for 
Information.  VA is under a duty to make as many requests as are 
necessary to obtain records in the custody of a Federal 
department or agency, including service treatment records.  38 
C.F.R. § 3.159(c)(2).  Upon remand the Agency of Original 
Jurisdiction (AOJ) should once again seek to obtain these records 
from the NPRC.  The RO should also attempt a search of its 
facility to locate them.  If no records are located, this should 
be documented in the claims file, and the Veteran should be 
advised of their unavailability.

The Board also notes that the latest VA medical records for the 
Veteran are dated in February 2010 from the Jesse Brown VA 
Medical Center.  At his Board hearing the Veteran testified to 
having recently switched his medical treatment from the Jesse 
Brown VA Medical Center to the Edward J. Hines, Jr. VA Hospital.  
No such records from the Edward J. Hines, Jr. VA Hospital appear 
in the claims file.  Moreover, the Veteran regularly seeks VA 
treatment; thus, it appears that there is a need to associate 
further records with the Veteran's file while this case is in 
remand status.  Records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek 
these records.  38 C.F.R. § 3.159(c) (2010). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's service 
treatment records from the NPRC and, if 
necessary, conduct a search of the RO's 
premises in this regard.  If the Veteran's 
service treatment records are unavailable a 
formal finding thereof should be made and 
associated with the claims file, and the 
Veteran should be notified of their 
unavailability.

2.  Attempt to obtain any VA medical records 
not currently associated with the claims 
file, particular any dated after February 
2010 from the Edward J. Hines, Jr. VA 
Hospital and associate them therewith.  

Perform any and all follow-up as necessary, 
and document negative results.

3.  After the development specified in 
paragraphs 1and 2 has been completed to the 
extent possible, schedule the Veteran for an 
appropriate VA examination to address the 
etiology of his claimed residuals of head 
injury.  If possible, the Veteran's 
examination should be scheduled at the Edward 
J. Hines, Jr. VA Hospital.

The examiner should obtain a complete, 
pertinent history from the Veteran and review 
the claims file in conjunction with the 
examination, giving particular attention to 
his service treatment records, lay 
assertions, and the pertinent medical 
evidence.  The claims folder must be made 
available for review in conjunction with the 
opinion.

Based on the examination and review of the 
record, the examiner is asked to provide an 
opinion as to whether or not any diagnosed 
head injury residual(s), including the 
documented left occipital cyst, is/are at 
least as likely as not (i.e. a 50 percent 
probability or greater) attributable to the 
Veteran's service, particularly his reported 
in-service fall.

Any evaluations, studies, or tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  

A complete rationale for any opinion 
expressed should be provided.  If the 
examiner is unable to reach an opinion 
without resort to speculation, he or she 
should explain the reasons for this inability 
and comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.

4.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the Veteran's 
claim.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


